Dear Chief Agnew:
This office is in receipt of your request for an opinion of the Attorney General in regard to security in the Bogalusa City Court. You indicate at the present time the Washington Parish Sheriff's Office provides the security for juvenile matters being handled by the District Attorney's office, whereas the City of Bogalusa Police Department provides the security for the City Court with regard to adult proceedings.  You also state that the City of Bogalusa has an elected Marshal of the Fourth Ward.
You ask who is responsible for the security in the City Court for the juvenile proceedings being conducted by the District Attorney's office.
We find Atty. Gen. Op. 84-71 pertinent to your inquiry wherein the Chief of Police of Natchitoches asked about the duties of the Marshal of the City Court vis-a-vis the City Police Department regarding juvenile summonses, contempt of court warrants, bench warrants, and transporting of juveniles to and from shelter care facilities for court hearings.
In responding to the question concerning transportation of juveniles to and from shelter care facilities for court hearings, this office noted that while the Code of Juvenile Procedure  does not address this point specifically, it was observed it was logical that transportation of juveniles to city court for a hearing there is a responsibility of the marshal as executive officer of the court.
However, it was further stated this would not preclude any arrangement mutually agreed to by the marshal of the city court and the city police department to share this responsibility.
We also note in Atty. Gen. Op. 81-1217 that this office recognized that the language by the legislature in describing the duties of the marshal and his deputies tracks that used in describing the sheriff vis-a-vis the district court, i.e. "the executive officer of the court."
Following this reasoning, despite the matter before the City Court is prosecuted by an Assistant District Attorney, we would conclude the office of the Marshal would be responsible  for security in the City Court as executive officer of the Court.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Very truly yours,
                                      CHARLES C. FOTI, JR. ATTORNEY GENERAL
                                  By:__________________________________ BARBARA B. RUTLEDGE ASSISTANT ATTORNEY GENERAL
CCF/bbr